Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155245(75)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 155245
  v                                                                  COA: 326311
                                                                     Wayne CC: 14-009512-FC
  ELISAH KYLE THOMAS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its supplemental brief is GRANTED. The supplemental brief submitted on
  September 1, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 7, 2017
                                                                                Clerk